DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/14/2019 are accepted by the Examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities:
The specification is objected to because it doesn’t include the proper section headings (see above) including the cross-reference to related applications filed on 06/14/2019. But not included in the specification with later filing date on 07/08/2019.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in view of the specification, claims 9-10 are not directed to process, machine, manufacture, or composition of matter. 
Regarding claims 9-10, claims 9-10 are rejected because it is claiming a data structure that is not claimed as “embodied in a non-transitory computer-readable storage media”, and data structures not claimed as embodied in a non-transitorv computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory (see also “Subject Matter Eligibility of Computer Readable Media (26Jan2010)” 1351 OG 212 23 FEB 2010).
Regarding claim 9, under broadest reasonable interpretation (BRI), such a computer program product including a readable information medium would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Regarding claim 10, under broadest reasonable interpretation (BRI), such a readable information medium would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
In the specification “computer program product including a readable information medium” and “readable information medium” as specifically claimed does not clearly exclude signals.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han ("MatchNet: Unifying feature and metric learning for patchbased matching", pages 3279-3286 IEEE, 7 June 2015 (2015-06-07), 2015 IEEE conference on computer vision and pattern) in view of Heinly (“Comparative evaluation of binary features.” In ECCV, 2012) (reference [7] of Han).
Examiner’s Note: The Examiner agrees with the international preliminary report on patentability chapter I dated 06/20/2018 for PCT/EP2017/082673 (see IDS filed on 06/14/2019 NPL reference cite No. 3).
Regarding claims 1, 9 and 10, Han discloses a supervised training phase, the training phase including at least the step of: providing a desired performance criterion (supervised learning page 3281 section 4 Han specifically discloses “The feature and metric networks are trained jointly in a supervised setting using a two-tower structure illustrated in Figure 1-C. We minimize the cross-entropy error”), optimizing three neural networks from a training database, in order to obtain three trained neural networks (figure 1) the optimization being done under at least two constraints, a first constraint of compliance with performance criterion and a second constraint according to which the first neural network and the second neural network are identical (two-tower network page 3281 left column figure 1 Siamese network) , the training database including pairs of training data to be compared, the first neural network extracting, from a first data item of a pair of the training database, a first attribute vector, the attributes of the first vector being relative to the first data item, the second neural network extracting, from a second training data item of the same pair, a second attribute vector, the attributes of the second vector being relative to the second data item, the third neural network performing a set of operations transforming the first vector and second vector pair into a binary value representative of the identity between the two learning data items (figure 1 layer FC3 and Softmax page 3281) , a preparation phase of the database including at least the following step: application of the trained first neural network on each data item from the database to obtain basic attribute vectors (section 4.2 page 3282-3283, figure 3), and an exploitation phase including at least the step of: using the first neural network on the data item to be compared, in order to obtain an attribute vector to be compared, for each basic attribute vector, obtaining a  value representative of the identity between the data to be compared and a data item from the database by applying the third neural network to the basic attribute vector and the attribute vector to be compared (feature vector and get match scores page 3282 left column) , and selecting data from the database for which the obtained value corresponds to an identity between the data to be compared and the data from the database ( UC results table 2 page 3284). Hand doesn’t specifically disclose to use binary values. Heinly discloses the use of binary values (abstract). Han and Heinly are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Han the binary values disclosed by Heinly. The suggestion/motivation for doing so would have been to provide robustness and achieving high computational efficiency (Heinly abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton." It is common sense that to reduce the number of values to binary will reduce the complexity of the system.
Regarding claim 2, Han and Heinly disclose claim 1, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to imposing a minimal precision for the number of pairs correctly identified and a minimal execution speed of the operations for the third neural network, Han discloses different networks (MatchNet) and each network with different performance (Table 2) and different execution speeds (page 8283 section 4 left column. The person skilled in the art must always make a trade-off between performance (when to end the learning phase), resource utilization, and execution speed. If the person skilled in the art has received such a desired criterion, he would choose the network and the equipment corresponding to the desired performance criterion. See KSR above.
Regarding claim 3, Han and Heinly disclose claim 1, Han also discloses that the third neural network complies with at least one property chosen from the group of properties made up of: a first property according to which the third neural network is a network whereof the neurons are completely connected (figure 1 FC1, FC2, FC3 and Softmax), and a second property according to which the first operation of the third neural network is the concatenation of the two attribute vectors (page 3280 section 3 right column last line)
Regarding claim 4, Han and Heinly disclose claim 1, Han also discloses that the first neural network and the second neural network fulfill at least one property chosen from a group of properties made up of: a first property according to which the first neural network and the second neural network are neural networks including at least one layer of convolutional neurons (figure 1 Conv0, Conv1, Conv2, Conv3 and Conv4 page 3281), a second property according to which the first neural network and the second neural network are neural networks including at least one layer of fully connected neurons (Figure 1, Bottleneck, a layer of neurons the size B fully connected, page 3281, section 3, lines 6-12), and a third property, according to which the first neural network and the second neural network are neural networks including at least one layer of neurons intended to perform pooling (figure 1, Pool0, Pool1, page 3281).
Regarding claim 5, Han and Heinly disclose claim 1, Han also discloses that the training phase includes a step for choosing the number of attributes of each vector, the optimization phase being implemented with the chosen number (Han forms the different networks with the different combinations of F and B, page 3283, section 5, right column, lines 28-34; each combination has a computation time, page 3283, section 4, left column, and a memory footprint)
Regarding claim 6, Han and Heinly disclose claim 1, Han also discloses at least one, of the elements from the, group made up of: images, biometric data items, and fingerprints (section 1 first paragraph)
Regarding claim 7, Han and Heinly disclose claim 1, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art imposing a first minimal precision for the number of pairs correctly identified, the implementation of the data selection step leading to obtaining a plurality of candidate data items (see claim 2 above, the skilled person must always choose when to complete the learning phase. This termination time is generally related to a minimum precision of the network) and the exploitation phase including the implementation of a method for determining the identity between the candidate items and the data item, the method for determining the identity corresponding to a second minimal precision for the number of pairs correctly identified, the second minimal precision being strictly greater than the first minimal precision (a person skilled in the art always wants the performance of the network during operation to be at least as good and preferably better than the performance during learning)
Regarding claim 8, Han and Heinly disclose claim 1, Han also discloses creating the training base by extracting pairs from the database, the extracted pairs being such that a portion of between 45% and 55% of the pairs from the training base are identical pairs (lot size 1616 identical and 16 negative, section 4.1, left column, lines 18-23 and right column, lines 5-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharma (US 9633282 B2) discloses cross-trained convolutional neural networks using multimodal images.
Shen (US 20160148079 A1) discloses object detection using cascaded convolutional neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/Primary Examiner, Art Unit 2636